                      Case 1:21-cv-00506-CJN Document 32 Filed 03/02/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


                      DEVIN G. NUNES                           )
                             Plaintiff                         )
                                v.                             )      Case No.     1:21-CV-00506 (CJN)
      WP COMPANY LLC & ELLEN NAKASHIMA                         )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          WP COMPANY LLC, ELLEN NAKASHIMA                                                                              .


Date:          03/02/2021                                                              /s/ Thomas G. Hentoff
                                                                                         Attorney’s signature


                                                                             Thomas G. Hentoff, D.C. Bar No. 438394
                                                                                     Printed name and bar number
                                                                                      725 Twelfth Street, N.W.
                                                                                      Washington, DC 20005


                                                                                               Address

                                                                                         thentoff@wc.com
                                                                                            E-mail address

                                                                                          (202) 434-5000
                                                                                          Telephone number

                                                                                          (202) 434-5029
                                                                                             FAX number
